DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, & 12 are objected to because of the following informalities:  In regards to claims 1,9, & 12, the claimed subject matter “analysing” should be “analyzing” since it is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches a camera is positioned to image a sample (pg. 21, ¶ 4, lines 1-3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the ¶claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thermo Scientific Spectroscopy & Material Analysis, “iN10 FT-IR Microscope | Thermo Scientific”, Jul 29, 2013 hereafter Thermo Scientific in view of paper of Bruker Corporation, “FT-IR Microscope -- LUMOS live demo at ISTFA”, Jul 15, 2014 hereafter Bruker.

With respect to claim 1, Thermo Scientific teaches a method of analyzing a sample in the form of a droplet provided on a sample-receiving surface, the method comprising:
providing a light source (fig 1) and a detector (fig 2, Uncooled DLaTGS & MCT) in a housing;
positioning said sample-receiving surface in or on the housing;
focusing (fig 1, conditioning optics) an incident beam of light to a focal point in the vicinity of the sample;
detecting (fig 4) light from the sample resulting from an interaction with the sample,
the sample-receiving surface,  measuring one or more parameters of the detected light (fig 4);
translating the sample-receiving surface (fig 5) relative to the housing such that the focal point is at a different region of the sample, the sample-receiving surface;
repeating the step of measuring one or more parameters of the detected light (fig 6).

    PNG
    media_image1.png
    806
    1314
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    1013
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    458
    1429
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    833
    1272
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    566
    1429
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    366
    1057
    media_image6.png
    Greyscale


Thermo Scientific does not specifically teach repeating the step of measuring one or more parameters of the detected light following said translating step.

Bruker, in the same field of endeavor of Thermo Scientific of Fourier Transform Infrared (FTIR) microscopy, teaches several images and position measurements are taken of a sample and are repeated following a translation of the sample (fig 1 & 2) via a stage.  Bruker further demonstrates the stage translates in the x and y dimensions parallel to the plane of the sample to enable a full scan of the object.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide an image and position following the translation step of Thermo Scientific’s stage to capture an image of the entire sample.

    PNG
    media_image7.png
    788
    1311
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    824
    1276
    media_image8.png
    Greyscale

With respect to claim 2 according to claim 1, the combination does not teach the steps of translating the sample-receiving surface and repeating the step of measuring the one or more parameters of the detected light are performed multiple times, to provide a plurality of measurements taken from different positions relative to the sample.

Bruker, in the same field of endeavor as Thermo Scientific of FTIR microscopy, teaches several images and position measurements are taken of a sample and are repeated following a translation of the sample (fig 1 & 2).  Bruker further teaches capturing images of the sample and subsequently translating the sample to a new position repeating the process multiple times.  Each time an individual image is captured it is stitched to form a larger image of the entire sample.  Burker further teaches the visible image of the object can be easily switched over to infrared (fig 4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide a stitched thermal image of a sample via Thermo Scientific’s thermal camera and infrared light source to image an entire sample for thermal analysis.

    PNG
    media_image9.png
    823
    1296
    media_image9.png
    Greyscale

With respect to claim 3 according to claim 2, the combination teaches the method wherein said plurality of measurements are taken throughout the sample volume (fig 6 Thermo Scientific).

With respect to claim 4 according to claim 2, the combination teaches the method wherein said plurality of measurements comprise a series of measurements taken in a plane parallel to the sample-receiving surface, repeated at additional parallel planes in a plurality of slices through the sample volume (fig 1 & 2 Bruker).

With respect to claim 5 according to claim 1, the combination teaches the method wherein the step of translating the sample comprises translating the sample in a plane parallel to the sample-receiving surface (fig 5, x Thermo Scientific) (fig 1 & 2 Bruker).

With respect to claim 6 according to claim 5, the combination teaches the method wherein the step of translating the sample comprises translating the sample in two dimensions such that a plurality of measurements are taken across said plane (fig 1 & 2 Bruker).

With respect to claim 9 according to claim 1, the combination does not specifically teach analyzing a plurality of measurements to determine an optimal measurement position.

The combination teaches analyzing a plurality of measurements i.e. grid values which provide positions relative to an image of an object (fig 7, Thermo Scientific).  Examiner notes one of ordinary skill may analyze the value of the grid to determine an optimal measurement position based upon pinpointing a desired feature within the sample via the grid location.  At the time prior to the effective date it would have been obvious to analyze a plurality of measurements to determine an optimal location for observing a feature of interest within a sample.

    PNG
    media_image10.png
    447
    757
    media_image10.png
    Greyscale

With respect to claim 12 according to claim 9, the combination teaches the method wherein analyzing the plurality of measurements integrating said plurality of measurements (fig 6, grid lines Thermo Scientific).

With respect to claim 13 according to claim 1, the combination does not teach the steps of: obtaining an image of the sample using an imaging device; determining one or more sample boundaries from said image; and determining one or more translation limits within which the sample-receiving surface is to be translated to thereby enable a plurality of measurements to be taken from desired portions of the sample.

Bruker, in the same field of endeavor as Thermo Scientific of FTIR microscopy, teaches several measurements are taken of a sample via a camera i.e. imaging device (fig 1).  Bruker further teaches a stage holding the sample automatically translates within the boundaries of the sample, wherein translation limits are determined based upon the stoppage of the stage at the edge of the sample’s boundary (fig 2).  Examiner submits the sample boundaries are determined via a processor which recognizes the boundaries within the image and translates the stage to another location based upon the boundary.  Bruker further teaches once the translation is complete it enables other measurements to be made such as targeting desired locations represented by blue and red spots on the sample via a plurality of grid location i.e. measurements (fig 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to combine Bruker’s processor with the combination’s FTIR spectrometer to automatically image an entire sample during microscopic measurements.

    PNG
    media_image11.png
    819
    1307
    media_image11.png
    Greyscale

Claim(s) 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Thermo Scientific Spectroscopy & Material Analysis, “iN10 FT-IR Microscope | Thermo Scientific”, Jul 29, 2013 hereafter Thermo Scientific in view of paper of Bruker Corporation, “FT-IR Microscope -- LUMOS live demo at ISTFA”, Jul 15, 2014 hereafter Bruker in further view of Holmes US Pat No. 5,943,122.

With respect to claim 7 according to claim 1, the combination teaches the method further comprising:
repeating a plurality of measurements in another plane located at a different distance from the sample-receiving surface (fig 6 Thermo Scientific).

The combination does not teach translating the sample-receiving surface in a direction normal to the sample receiving surface.

Holmes, in the same field of endeavor as Thermo Scientific of FTIR spectroscopy, teaches it may be desired to change the focal point of a FTIR spectrometer.  Holmes further teaches where the point of focus is changed, the measurement area on the sample may still be approximately located on the same vertical axis i.e. direction normal to sample.  At the time prior to the effective filing date it would have been obvious to change the focal point of the combination’s laser via the combination’s optics to clearly image a desired region within a sample.

With respect to claim 8 according to claim 1, the combination teaches the method further comprising:
repeating a plurality of measurements in another plane located at a different distance from the sample-receiving surface (fig 6 Thermo Scientific).

The combination does not teach translating the focal point in a direction normal to the sample-receiving surface without translating the sample receiving surface in a direction normal thereto.

Holmes, in the same field of endeavor as Thermo Scientific of FTIR spectroscopy, teaches it may be desired to change the focal point of a FTIR spectrometer.  Holmes further teaches where the point of focus is changed, the measurement area on the sample may still be approximately located on the same vertical axis i.e. direction normal to sample.  At the time prior to the effective filing date it would have been obvious to change the focal point of the combination’s laser via the combination’s optics to clearly image a desired region within a sample.
‘
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Thermo Scientific Spectroscopy & Material Analysis, “iN10 FT-IR Microscope | Thermo Scientific”, Jul 29, 2013 hereafter Thermo Scientific in view of paper of Bruker Corporation, “FT-IR Microscope -- LUMOS live demo at ISTFA”, Jul 15, 2014 hereafter Bruker in further view of paper of Furong Tian, “Gold nanostars for efficient in vitro and in vivo real-time SERS detection and drug delivery via plasmonic-tunable Raman/FTIR imaging”, 3 June 2016 in further view of Weimer US Pub No. 20040096981.

With respect to claim 11 according to claim 9, the combination does not teach the sample-receiving surface is provided with nanostructures enabling a surface enhanced Raman spectroscopy (SERS) response, and the optimal measurement position provides a maximal SERS signal.

Tian, in the same field of endeavor as Thermo Scientific of FTIR spectroscopy, teaches a FTIR spectrometer configured to analyze a tumor site i.e. sample receiving surface provided with a nanostructure (fig 1, nanostars) to enable Surface Enhanced Raman spectroscopy (abstract, lines 1-3) (fig1).

Tian does not teach the optimal measurement position provides a maximal SERS signal.

Weimer, in the field of endeavor of Surface Enhanced Raman Spectroscopy, teaches a sample’s SERS signal is detected at multiple measurement positions (fig 5a), wherein two positions (fig 5a, 512 & 514) provides no SERS signal (fig 5b, 512 & 514) and an appreciable SERS signal (fig 5b, 510) is observed at another position (fig 5a, 510) (0039, lines 25-30). Examiner notes one of ordinary skill would understand an optimal measurement position can be determined by analyzing a plurality of measurements i.e. intensity values based upon detecting a relatively large intensity peak.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to observe a nanostructure via the combination’s FTIR spectrometer for detection of cancer cells.  The skilled artisan may observe intensity measurements to obtain a maximum SERS signal during the detection of the cancer cells.

Allowable Subject Matter
Claims 10,14, & 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “performing a fine scan by repeating the translation of the sample-receiving surface in the vicinity of said optimal measurement position to obtain an improved measurement position”, in combination with the rest of the limitations of claim 10.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the step of determining one or more translation limits further comprises determining limits within which the focal point is
to be translated in a plane normal to the sample-receiving surface”, in combination with the rest of the limitations of claim 14.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the sample boundaries define a three dimensional volume”, in combination with the rest of the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877